Citation Nr: 0635666	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for restrictive lung 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case has been advanced on the Board's docket.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  The veteran contends that 
his current restrictive lung disease is related to his active 
military service.  Specifically, he asserts that the 
pneumonia for which he was treated in 1951 during basic 
training caused his current disability.

Because there was evidence of an in-service lung condition 
and VA treatment records indicated a current lung condition, 
the veteran was afforded a VA examination to determine if 
there was a link between the two.  In March 2005, the VA 
examiner gave the opinion that the veteran's current lung 
disability is not at least as likely as not the result of the 
veteran's service-incurred pneumonia.  The rationale focused 
on the absence of documentation in the claims file of chronic 
or recurring bronchitis, pneumonia, or lung damage.  However, 
the examiner stated that there was a significant absence of 
records from C.J. Cornelius, Jr., M.D. in Sidney, Nebraska, 
which spanned the previous 45 years.  The veteran reported a 
history of bronchitis and pneumonia, which have episodically 
been treated by Dr. Cornelius, who is his primary care 
physician.

Due to the likely existence of relevant medical records that 
have not yet been sought after, and because the VA examiner 
qualified his opinion because of the absence of such records, 
the Board finds that further development is necessary in this 
case.  Although the March 2005 VA examiner provided a 
negative nexus opinion, he implied that the opinion may be 
different depending on the content of the veteran's past 
medical records associated with Dr. Cornelius.  In fact, in a 
September 2004 letter, Dr. Cornelius stated the veteran had 
been susceptible to bronchitis and had had pneumonia on 
several occasions since his time in service.  Moreover, the 
veteran's spouse and sister submitted lay statements, in 
which they attested to the fact that the veteran suffered 
from breathing problems on several occasions subsequent to 
his time in service.  The Board concludes that a sufficiently 
competent medical opinion, based on a review of the claims 
file, to include pertinent evidence from Dr. Cornelius not 
already of record, is essential in determining the outcome of 
the claim.

VA has a duty to assist the veteran in obtaining evidence, 
including relevant records in, and not in, the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c) (2006).  
Here, it appears Dr. Cornelius works at the VA Community 
Outpatient Clinic (CBOC) in Sidney, Nebraska.  The September 
2004 letter was composed on separate letterhead, which 
indicates that he likely has a private practice.  
Consequently, the RO should request both VA and private 
medical records that are not already part of the claims file 
from Dr. Cornelius.

The record request should cover the time since the veteran 
was discharged from service in 1952.  This is necessary 
because the veteran reports that Dr. Cornelius has been his 
primary care physician for 45 years.  All retired records 
should also be requested.  In part, this lengthy search is 
necessary because the veteran's service medical records 
(SMRs) have been presumably destroyed by fire.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The National Personnel 
Records Center (NPRC) concluded that there are no SMRs 
available other than the two clinical records that they were 
able to obtain from the veteran's time in service.  Thus, as 
there is a dearth of contemporary medical evidence, the RO 
should try to obtain pertinent medical records from Dr. 
Cornelius as far back as possible.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the medical 
records from C.J. Cornelius, Jr., M.D.  
The request should include records from 
the Sidney CBOC that have not yet been 
obtained, as well as any from Dr. 
Cornelius' private practice.  Because the 
case may turn on instances of bronchitis 
or pneumonia in the distant past, the 
search should encompass, to the extent 
possible, records since the veteran's 
separation from service in 1952.  If any 
such records have been retired or 
archived, they should also be requested.  
Authorization forms (21-4142) should be 
sent to the veteran as necessary.  He 
should be told that he may submit such 
evidence, or any other pertinent 
evidence, which he may have in his 
possession.

2.  If the above development yields any 
new records regarding bronchitis, 
pneumonia, or any other lung problems, 
the RO should forward the veteran's 
claims file to the VA examiner who 
examined the veteran in March 2005 and 
provided the opinion as to etiology of 
the veteran's restrictive lung disease.  
A copy of this remand should be made 
available to the examiner along with the 
claims file.  Based on a thorough review 
of the evidence of record, the examiner 
should provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran's restrictive lung 
disease is related to his period of 
military service, including the in-
service treatment for pneumonia.  The 
examiner should also indicate whether or 
not any such disability is more likely 
than not of post-service onset.  The 
opinion should be set forth in detail and 
explained in the context of the record.

(The RO should arrange for the veteran to 
undergo another medical examination only 
if the above-noted VA examiner is 
unavailable or such examination is needed 
to answer the question posed above.)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

